DETAILED ACTION
The amendment to the claims, filed 12/8/2020, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “wherein the paint brush is inserted perpendicular to the bore and to the body”; however, the bore is through the body and the paintbrush is either inserted perpendicular to the diameter of the bore or parallel to the bore.  Evidence to support the Examiner’s position can be in claim 10 “the bore is oriented substantially perpendicular to a longitudinal axis of the body”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the paint brush is inserted perpendicular to the bore and to the body” in lines 5-6, it is unclear if applicant is attempting to claim the paint brush as an element in the claim or not.  Currently, the claim is drawn to a holder for a paint brush and not the combination of the holder and a paint brush and the paint brush is not positively recited in the claims; therefore, the claims will be treated as requiring the holder and not the combination of the holder and the paint brush.  This rejection can be overcome by either positively requiring the paint brush in the claims or changing “wherein the paint brush is inserted” to “wherein the paint brush is configured to be inserted”.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 10,449,663 B2).
Regarding claim 1, Martin discloses a holder (Figure 2) for a paint brush (120), comprising

b.  a bore (106 or 402 for claim 5) completely penetrating (column 3 lines 23-24) the body transversely near the first end, wherein the bore has a diameter allowing insertion of a paint brush handle (Figure 2), wherein the paint brush is inserted (Figure 2) perpendicular to the bore (either “perpendicular to the diameter or the bore”, see 112a rejection above, or a paintbrush can be inserted into bore 104) and to the body (applicant has not claimed any relative orientation for the body, the body is construed being along an axis through 104 or perpendicular to 104 and 106, top to bottom in Figure 2 or for claim 5 perpendicular to both 402 and 403) to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body (column 2 lines 61-67); and
	c.  at least one notch (102, Figure 3B) situated near the second end.
Regarding claim 2, Martin discloses wherein the shape has a cross-section selected from the group consisting of: circular, elliptical, rectangular, triangular, or non-rectangular polygonal (“approximately spherical, i.e. a ball shaped”, column 2 lines 4-5).
Regarding claim 3, Martin discloses wherein the cross-section is circular (“approximately spherical, i.e. a ball shaped”, column 2 lines 4-5).
Regarding claim 5, Martin discloses further comprising a second bore (403) completely penetrating the body transversely near the bore (Figure 5).
Regarding claim 6, Martin discloses wherein the second bore is oriented at a nonzero angle with respect to the bore (Figure 5).
Regarding claim 7, Martin discloses wherein the diameter of the bore and a diameter of the second bore are different (Figure 5).
Regarding claim 8, Martin discloses further comprising at least one additional bore (401) completely penetrating the body transversely near the second bore (Figure 5);
Regarding claim 9, Martin discloses wherein a diameter of the additional bore is different from a diameter of the second bore (Figure 5).
Regarding claim 10, Martin discloses wherein the bore is oriented substantially perpendicularly to a longitudinal axis (axis through 104) of the body.
Regarding claim 11, Martin discloses wherein the bore has an orientation such that a paint brush inserted therein extends at a right angle to a longitudinal axis (axis through 104) of the body (Figure 2).
Regarding claim 12, Martin discloses wherein the body comprises a material selected from the group consisting of: wood, aluminum, rubber, or plastic (column 3 lines 4 and 7).
Regarding claim 13, Martin discloses wherein the body is substantially hollow (column 4 lines 50-54).
Claims 1-4, 10, 11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (US 6,922,864 B2).
Regarding claim 1, Clarke et al. discloses a holder (Figure 1) for a paint brush (the paint brush is not claimed and Clarke is fully capable of holding a paint brush), comprising

b.  a bore (18) completely penetrating (Figure 1) the body transversely near the first end, wherein the bore has a diameter allowing insertion of a paint brush handle (the hole is fully capable of receiving a paint brush handle that is smaller than the diameter of the hole, the material worked upon does not limit an apparatus claim, see MPEP 2114 II), wherein the paint brush is inserted (Clarke et al. is fully capable of receiving a paint brush, see MPEP 2114 (I) and (II), and the material worked upon (the paint brush) does not limit an apparatus claim, see MPEP 2115) perpendicular to the bore and to the body (through bore shown in Figure 4) to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body (this is inherently a function of the shape, which is the same as applicants, see MPEP 2114 (I)); and
	c.  at least one notch (28, Figure 2) situated near the second end.
Regarding claim 2, Clarke et al. discloses wherein the shape has a cross-section selected from the group consisting of: circular, elliptical, rectangular, triangular, or non-rectangular polygonal (Figure 1).
Regarding claim 3, Clarke et al. discloses wherein the cross-section is circular (Figure 1).
Regarding claim 4, Clarke et al. discloses the shape of the body is a cylinder (Figure 4).
Regarding claim 10, Clarke et al. discloses wherein the bore is oriented substantially perpendicularly to a longitudinal axis (axis B, Figure 1) of the body.
Regarding claim 11, Clarke et al. discloses wherein the bore has an orientation such that a paint brush inserted therein extends at a right angle to a longitudinal axis (axis B) of the body (Figure 1).  Note the paintbrush is not a positively recited element of the claim and therefore is not required, Clarke et al. is fully capable of having a paintbrush inserted through the bore as claimed, see MPEP 2114 (I) and (II), and the material worked upon (the paintbrush) does not limit an apparatus claim, see MPEP 2115.
Regarding claim 13, Clarke et al. discloses wherein the body is substantially hollow (Figure 3).
Regarding claim 15, Clarke et al. discloses a hammer head (14) attached to the second end (Figure 1).
Regarding claim 16, Clarke et al. discloses wherein the hammer head is removably attached (Figure 2) to the second end.
Regarding claim 17, Clarke et al. discloses wherein the hammer head has a shape selected from the group comprising: circular, elliptical, rectangular, triangular, or non-rectangular polygonal (Figures 1,2, and 6).
Regarding claim 18, Clarke et al. discloses wherein the hammer head has a shape substantially similar to the cross-section of the shape of the body (Figures 1,2, and 6).
Regarding claim 20, Clarke et al. discloses wherein the hammer head has a diameter within about 75% and about 125% of a cross-sectional diameter of the body(see Figures 1,2, and 6, diameter is the same where 14 and 10b meet).
Claim Rejections - 35 USC § 103

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 10,449,663 B2) in view of Adams (US 2012/0167348 A1).
Regarding claim 4, Martin discloses all of the limitations but does not disclose the  shape is a cylinder. However, Adams discloses a similar device that includes a holder (claim 1, “apparatus for securing an object”) wherein the shape is a cylinder (claim 2, “said body being formed in a shape chosen from a member of the group consisting of ellipsoid, cylindrical, rectangularly solid, cubic, and spherical”) for the purpose of providing an enlarged gripping surface for the item being held to make holding such item more comfortable for a person with an impaired ability to hold such items (Paragraph 0003 lines 1-7). It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Martin by utilizing the shape is a cylinder, as disclosed by Adams, for the purpose of providing an enlarged gripping surface for the item being held to make holding such item more comfortable for a person with an impaired ability to hold such items.  The combination would result in the bores of Martin being located throughout the cylindrical body of Adams.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 10,449,663 B2) in view of Wong et al. (US 10,380,908 B2).
Regarding claim 14, Martin discloses all of the limitations but does not disclose the body is substantially solid. However, Wong et al. discloses a similar device (Figure 1) that includes a body (100) that is substantially solid (column 5 lines 16-17 and .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 6,922,864 B2) in view of Paulsen et al. (US 2019/0255691 A1).
Regarding claim 19, Clarke et al. discloses all of the limitations but does not disclose the hammer head comprises a material selected from the group comprising: iron, steel, aluminum, or molybdenum. However, Paulsen et al. discloses a similar device that includes a hammer head (22, “striking insert”) comprising a material selected from the group comprising: iron, steel, aluminum, or molybdenum (Paragraph 0022 lines 3-8) for the purpose of prolonging the hammer’s useful lifetime by making it out of tough, hardened materials (Paragraph 0022 lines 3-8). It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Clarke et al. by utilizing the hammer head comprises a material selected from the group comprising: iron, steel, aluminum, or molybdenum, as disclosed by Paulsen et al., for the purpose of prolonging the hammer’s useful lifetime by making it out of tough, hardened materials.
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. 
Applicant argues that Martin discloses the paintbrush slot is in the radial direction and the paintbrush will be inserted in the radial direction and therefore the same direction as the spherical holder as shown in Figure 2.  In response, the claims do not establish a direction of the body and while the paintbrush in Martin is in a radial direction, it is also perpendicular to a different radial direction that is 90º from the original radial direction.  In addition, the cylindrical shape of the present invention also has the same radial direction interpretation as the prior art.  The claims do not establish any set direction for the body.  The Examiner notes that the applicant did not argue the rejection of claim 4 with respect to Adam’s teaching of a cylindrical shape.
Applicant argues, starting on Page 6, that Clarke et al. does not show “wherein the paint brush is inserted perpendicular to the bore and to the body to reduce overall hand fatigue and enable a broad part of the paint brush to be brought into proximity to the body”.  In response, the claims do not positively recite a paintbrush as a claim element and Clarke et al. is fully capable of having a paint brush inserted as claimed, see MPEP 2114 (I) and (II).  In addition, the material worked upon (the paint brush, which is not a claimed element) does not limit an apparatus claim, see MPEP 2115.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649